                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          EASTERN DIVISION

                                 NO. 4:20-CR-34-D

UNITED STATES OF AMERICA                     )
                                             )
            v.                               )        ORDER TO UNSEAL
                                             )          INDICTMENT
                                             )
JOSHUA JERMAINE DURANTE                      )


      Upon motion of the United States, by and through the United States Attorney

for the Eastern District of North Carolina, the previously sealed Indictment and case

in the above-captioned matter are hereby ORDERED unsealed.


      This the 17th day of June, 2020.




                                __________________________________________
                                __
                                 ____________
                                           _ __________________
                                                _            _ _
                                Kimberly A.
                                          A. Swank
                                United States Magistrate Judge




          Case 4:20-cr-00034-D Document 9 Filed 06/17/20 Page 1 of 1
